Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment to the claims filed after non-final office action on December 10, 2021 is acknowledged.  Claims 1-4, 6 were canceled, claims 9-14 were newly added and claims 5, 7-8 were amended.  Claims 5, 7-14 are pending in the instant application and are examined on the merits in this office action. 

Withdrawn Rejections
The rejection of claims 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of amendment of the claims filed December 10, 2021.

The rejection of claims 5-8 under 35 U.S.C. 103 as being unpatentable over Tomohiro (JP2012012358, cited in Applicant’s IDS) in view of Uchida (Lecture, 2014 conference of JSBBA, cited in Applicant’s IDS) and Yau (BioMed Research International Volume,  2014, Article ID 403120, 20 pages) is withdrawn in view of amendment of the claims filed December 10, 2021.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (new matter).  The claim(s) contain subject matter which was not 
Claim 5 claims “A method for improving insulin resistance, preventing deterioration in cognitive function, and improving cognitive function in a subject with insulin resistance or signs thereof and with deterioration in cognitive function or a subject, the method comprising administering a tripeptide represented by Tyr-Leu-Gly or a composition comprising the tripeptide to the subject”.

Lack of Ipsis Verbis Support
The specification is void of any literal support for the limitation of “insulin resistance or signs thereof".  Applicants do have support for insulin resistance however, there are no specific definitions or guidance with regards to “signs thereof”.  An ordinary-skilled artisan cannot clearly envisage signs thereof without any specific definition.  Thus, such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. §112.  Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP §714.02, §2163.05-06 and §2173.05(i).  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed limitation “signs thereof” with regards to insulin resistance.   As explained supra, there is no support in the specification for signs thereof with regards to insulin resistance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 claims “A method for improving insulin resistance, preventing deterioration in
cognitive function, and improving cognitive function in a subject with insulin resistance or signs thereof and with deterioration in cognitive function or a subject, the method comprising administering a tripeptide represented by Tyr-Leu-Gly or a composition comprising the tripeptide to the subject.”  There is some confusion regarding the required patient population of instant claim 5 and thus, the metes and bounds of the claim.  For example, Applicants claim “a method of improving insulin resistance…in a subject with insulin resistance or signs thereof”.  The term improving is defined as maintaining and ameliorating (see pgpub, paragraph 0029). The limitation of “signs thereof” implies that the patient population has signs of insulin resistance but not necessarily have insulin resistance.  However, the preamble requires improving insulin resistance which would imply that the patient has insulin resistance given that you can’t improve it if you don’t have it.  Applicant should clarify this point of confusion as the claim appears to  be internally inconsistent.  The claim can be interpreted in two ways: the patient has to have insulin resistance or the patient just has to have signs of insulin resistance. Furthermore, Applicants do not specifically define what “signs thereof” is referring to regarding signs of insulin resistance.  For applying art purposes, the claims will be interpreted as the patient having insulin resistance.
	Claims 7-14 are also rejected due to their dependence on claim 5 and not further clarifying this point of confusion.


Conclusion
No Claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654